NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



DAMIEN PATRICK JORDAN,                   )
                                         )
             Appellant,                  )
                                         )
v.                                       )         Case No. 2D17-972
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed September 12, 2018.

Appeal from the Circuit Court for
Desoto County; Don T. Hall, Judge.

Howard L. Dimmig, II, Public
Defender, and Karen M. Kinney,
Assistant Public Defender, Bartow, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Katherine Coombs
Cline, Assistant Attorney General,
Tampa, for Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, VILLANTI, and ATKINSON, JJ., Concur.